Citation Nr: 1525470	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-22 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for teeth and gum decay, to include as due to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for headaches, to include as due to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, rage, and sleep deprivation.

4.  Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims.  The Veteran filed a timely appeal of this decision to the Board.
 
The issues of entitlement to service connection for teeth and gum decay, entitlement to service connection for PTSD, and entitlement to service connection for an acquired psychiatric disorder other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of service connection for gum decay was denied in an unappealed April 2004 rating decision; the Veteran did not file a timely appeal with respect to this decision and no new and material evidence was received within one year of its issuance.

2.  Evidence submitted since the April 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for teeth and gum decay.  

3.  A headaches disability has not been shown to have had its onset in service, nor is such disability shown to have been caused or aggravated by active military service to include exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

1.  The April 2004 rating decision that denied service connection for teeth and gum decay is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the April 2004 rating decision is new and material and the claim for service connection for teeth and gum decay is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2014).

3.  The criteria for an award of service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In letters dated in December 2009 and June 2010, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, however, as the Board is reopening the Veteran's claim of entitlement to service connection for teeth and gum decay, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination dated in October 2010 in connection with his headaches claim which is fully adequate to decide the claim.  The examiner indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinion provided.  

II.  New and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence added to the records since the April 2004 rating decision includes an October 2010 VA examination in which the examiner indicated that the Veteran had dental changes after exposure to contaminated water, which included periodontal disease, loss of teeth, dental caries, and bad oral hygiene.  The Board finds that this evidence is new, in that it had not previously been submitted, and is also material, in that it addresses elements of the Veteran's claim that were not present in April 2004.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 

III.  Service connection for headaches.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that he is entitled to service connection for a headaches disorder, to include as due to exposure to contaminated water at camp Lejeune.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs). See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011). In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987. Id. at 6.

In this case, the Veteran's service personnel records indicate that he served at Camp Lejeune from March 1985 to May 1987.  As such, VA has conceded that the Veteran was exposed to contaminated water.  In addition, the Veteran's service treatment records indicated that he was seen on one occasion in service for headaches due to a sinus condition.  VA treatment records indicate ongoing treatment for migraine/tension headaches.  

In order to determine whether the Veteran's headaches are related to his military service, the Veteran was provided a VA examination dated in October 2010.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The examiner noted that the Veteran's migraines started in 2007 and that his military service terminated in October 1988.  The examiner also noted that the Veteran claimed exposure to toxins in the water at Camp Lejeune.  The examiner stated that the problem with service connection in this case was the long latency from service to the development of the Veteran's headaches.  The examiner reported that there was no common knowledge of toxic exposure leading to headaches, so even if there was some toxic exposure originally, this was not related to his headaches.  The examiner also reported that the long latency between exposure and the headaches was a negative factor and not in favor of service connection.  The examiner concluded that the Veteran had chronic migraine headaches that had an onset in 2007.  The examiner then found that these were not related to the prior headaches associated with sinus problems while in service.  The examiner stated that the etiology of the Veteran headaches was similar to other migraines in the sense that they generally do not have any etiology.  The headaches were indicated to be typical migraines, although starting slightly later in life.

Based on the foregoing, the Board determines that service connection is not warranted for the Veteran's headaches condition.  It is not in dispute that the Veteran now has a headaches disability, as such is shown by the competent medical evidence of record.  However, the October 2010 VA examiner found that the current disorder is not related to the Veteran's military service, including exposure to contaminated water.  The examiner also found that his current disability was not related to his complaint of headaches in service.  There are no other opinions of record.    

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the October 2010 examiner reviewed the Veteran claims file and was apprised of the medical history and his contention regarding onset.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on his own behalf that his headaches are related to his service.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether his claimed headaches disability is related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, while headaches may be considered an organic disease of the nervous system which is defined as a chronic disease in section 3.309(a), the evidence in this case does not indicate continuity of symptoms since service.  In this regard, the October 2010 VA examiner noted that the Veteran's headaches began in 2007, nearly 20 years after military service.  As such, lay evidence of continuity of symptomatology cannot serve as an independent basis for an award of service connection.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection.  Reasonable doubt does not arise and the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for teeth and gum decay is reopened, and to this extent only, the appeal is granted.

Service connection for headaches is denied.

REMAND

First, the Veteran contends that he has a teeth and gum condition that are related to contaminated water during his service at Camp Lejeune.  As noted above, VA has conceded that the Veteran was exposed to contaminated water in service.  The October 2010 VA examiner indicated that the Veteran had dental changes after exposure to contaminated water, which included periodontal disease, loss of teeth, dental caries, and bad oral hygiene.  No opinion was offered regarding this claim.  As such, the Veteran should be afforded a VA examination in connection with his claim.

In addition, the Veteran has been diagnosed with various psychiatric disorders, including bilateral-polar disorder, general anxiety disorder, adjustment disorder, and panic attacks.  He reports that his psychiatric symptoms began in service and are the result of his military service.  The Veteran also contends that he has PTSD related to his service.  Upon remand, the Veteran should be afforded an examination in connection with his psychiatric claims in order to determine whether he has an acquired psychiatric disorder, to include PTSD, that is related to his military service.    

VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Upon remand, the Veteran should be afforded an opportunity to submit additional evidence in connection with his claims.  Updated VA treatment records should also be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Contact the Veteran and advise him to specify and submit any information or evidence potentially corroborative of any claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the Veteran should be notified that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate his statements.  

If appropriate, the RO should then review the file and prepare a summary of all claimed and verifiable stressors.  This summary, and all associated documents, should be sent to the appropriate authorities and request information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

3.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disability is related to an event in service.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.

(a) The examiner should first determine whether the Veteran currently has PTSD.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis, specifically to include exposure to contaminated water at Camp Lejeune.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(b)  For any other diagnosed psychiatric disability, the examiner should answer the following:

Does the Veteran have a psychiatric disorder other than PTSD, to include bilateral-polar disorder, general anxiety disorder, adjustment disorder, and panic attacks?  If so, state the diagnosis or diagnoses.  

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or was such condition otherwise caused or aggravated by the Veteran's military service or were these conditions otherwise caused or aggravated by the Veteran's military service, specifically to include exposure to contaminated water at Camp Lejeune?  

The examiner should provide reasons for these opinions.  The examiner must consider the Veteran's lay statements regarding the incurrence of her claimed disorder and the continuity of symptomatology.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion and whether the inability is due to the absence of specific evidence or the limits of medical or scientific knowledge.

4.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a teeth or gum disorder that is related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

 (a)  Does the Veteran have a tooth or gum condition?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a tooth or gum condition, did such disorder have its onset during active duty, within one year of active duty, or was this condition otherwise caused or aggravated by the Veteran's military service, specifically to include exposure to contaminated water at Camp Lejeune?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

5.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


